Dismissed and Opinion Filed June 15, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00017-CV

          JAMES DAVID HORTON AND ROBBIE LESA HORTON, Appellants
                                  V.
                         BROOKE DAVES, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11551

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang and Schenck
                                  Opinion by Justice Bridges
       James David Horton and Robbie Lesa Horton appeal the trial court’s order granting

Brooke Daves’s motion to dismiss the claims against her pursuant to Chapter 27 of the Texas

Civil Practice and Remedies Code, which is known as the Texas Citizens Participation Act

(TCPA). The Hortons argue this Court has jurisdiction over this interlocutory appeal. We

conclude that we do not have jurisdiction and dismiss this interlocutory appeal. The law is well-

settled in this matter, therefore we issue this memorandum opinion. See TEX. R. CIV. P. 47.1.

       This appeal involves the same facts and legal arguments as Horton v. Martin, No. 05-15-

00015-CV. The appeals have the same reporter’s record and any differences in the clerk’s

records are not material to our resolution of the appeals. We issued today a full opinion in

Horton v. Martin, No. 05-15-00015-CV, addressing all jurisdictional arguments raised by the
Hortons, Martin, Stovall, and Daves. For the reasons explained in that case, we conclude this

Court does not have jurisdiction over this interlocutory appeal. The appeal is dismissed for want

of jurisdiction. See TEX. R. APP. P. 43.2(f).



                                                      /David L. Bridges/
150017F.P05                                           DAVID L. BRIDGES
                                                      JUSTICE




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES DAVID HORTON AND ROBBIE                      On Appeal from the 44th Judicial District
LESA HORTON, Appellants                            Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-14-11551.
No. 05-15-00017-CV         V.                      Opinion delivered by Justice Bridges.
                                                   Justices Lang and Schenck participating.
SUSAN MCMILLION MARTIN,
SHANNON PRITCHARD, BROOKE
DAVES AND KIMBERLY STOVALL,
Appellee

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee BROOKE DAVES recover her costs of this appeal from
appellants JAMES DAVID HORTON AND ROBBIE LESA HORTON.


Judgment entered June 15, 2015.




                                             –3–